Ex-99.g.1.B Appendix B Custody Agreement This Appendix B to the Custody Agreement dated October 30, 1995, as amended, between UMB Bank, n.a. and Scout Funds, is amended and restated, March 24, 2014, to indicate that the series of Scout Funds listed below are covered by the Custody Agreement, and Scout Funds agrees, on behalf of each such series, to be bound by all terms and conditions in said agreement and any amendments thereto. Scout Mid Cap Fund Scout Small Cap Fund Scout International Fund Scout Global Equity Fund Scout Core Bond Fund Scout Core Plus Bond Fund Scout Unconstrained Bond Fund Scout Low Duration Bond Fund Scout Emerging Markets Fund Scout Equity Opportunity Fund SCOUT FUNDS /s/ Andrew J, Iseman By:Andrew J. Iseman Title:President UMB BANK, N.A. /s/ Michael Kaufhold By:Michael Kaufhold Title:Vice President
